Citation Nr: 0628871	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1969 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In May 2006, the veteran appeared before the undersigned 
Acting Veterans law Judge.  A transcript of the hearing is of 
record.  


FINDING OF FACT

There are no current residuals of low back injury during 
service and the chronic low back pain and degenerative disc 
disease are unrelated to an injury, disease, or event, 
resulting in injury or disease during service.


CONCLUSION OF LAW

Residuals of low back injury with degenerative disc disease 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided both pre-adjudication VCAA notice by letter, 
dated in September 2002.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claim, that is, the date of 
receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the pre-adjudication VCAA notice did not 
include the degree of disability assignable for the claim of 
service connection, since the Board is denying the claim, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran was afforded 
a VA examination.  As there is no indication of the existence 
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 

For the above reasons, the requirements of the VCAA have been 
met and the Board now proceeds to a merits determination of 
the veteran's claims.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service medical records show that in March 1970 the veteran 
complained of low back pain after falling off a truck.  The 
pertinent findings were good range of motion without pain and 
slight tenderness in the paraspinous muscles.  The assessment 
was low back strain.  The remainder of the service medical 
records, including the report of separation examination, 
contain no complaint, finding, or history of a low back 
abnormality. 

After service, both private and VA records, covering the 
period from 1971 to 2006, disclose that in 1979 the veteran 
complained of low back pain.  History included a low back 
problem of two years' duration.  In 1984, the veteran again 
complained of low back pain.  History included treatment for 
back problems in 1976.  In each instance, there was no 
diagnosis or identification of a low back disability. 

VA records disclose that in 1990 and 1992 the veteran 
complained of low back pain.  In November 1993, X-rays 
revealed degenerative changes in the lumbosacral spine.  From 
1997 to 2001, the veteran was seen several times for low back 
pain.  In September 2000, there was a history of low back 
pain of ten years' duration.  In November 2001, an MRI 
revealed degenerative changes in the lumbar spine.  From 2002 
to 2006, the veteran has been seen for chronic low pain.  

On VA examination in December 2002, the veteran stated that 
during service he fell off a truck and he landed on his back 
and he subsequently developed chronic low back pain with 
radiating pain to the lower extremities, beginning in the 
1980s.  The examiner referred to an MRI in 2001, revealing 
degenerative disc disease of the lumbar spine.  The 
impression was post-traumatic low back pain with radicular 
features.  The examiner commented that the veteran had a 
history of low back injury while in service and that the 
veteran had experienced chronic low back since then and that 
the likely cause of the veteran's pain was degenerative disc 
disease.  The examiner stated that the veteran's claims 
folder was not available for review. 

On VA examination in July 2003, the examiner was asked to 
express an opinion as to the association, if any, between 
chronic low back pain and the back injury during service.  
After a review of the veteran's claims file to include the 
service medical records, noting that the veteran had been 
treated for low back pain after a fall from a truck during 
service and diagnosis of post-traumatic low back pain with a 
history of ongoing back pain since the injury in service on 
VA examination in December 2002, the VA examiner reported 
that there was no support for the veteran's claim.  



The VA examiner explained that the veteran developed acute 
low back pain after the injury during service, which was 
treated conservatively, and that there were no residuals, 
chronic low back pain, stiffness, or radicular symptoms, or 
painful motion, at the time of the separation from service.  
Also, the examiner stated that the veteran was able to work 
without significant restrictions following service, which 
indirectly showed good functional status, and that there was 
no evidence of a chronic low back pain in the 1970s and 
1980s.  The examiner then concluded that the veteran's low 
back pain was most likely not directly related to his in-
service injury, and while the in-service injury could 
potentially have contributed to degenerative disc disease, 
the extent of contribution could not be defined.

An MRI by VA in December 2004 revealed degenerative disc 
disease of the lumbar spine. 

In May 2006, the veteran testified that his low back pain had 
onset during service when he fell off a truck.  He stated 
that at discharge he reported having problems with his back 
and that he was told that that it would delay his separation 
from service, so he decided not to get it taken care of.  He 
stated that after service he noticed that his back was 
bothering him and it continued to get worse over time, but he 
ignored it because he wanted to get back to civilian life.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.   

The record shows that the veteran suffered low back strain 
after a fall from a truck during service.  Thereafter and on 
separation examination, there was no further complaint or 
finding of a low back abnormality.  Since the fact of 
chronicity in service of a low back disability was not 
adequately supported by the service medical records, a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, in 1979 and 1984, the veteran complained of 
low back pain with a history dating to about 1976, but there 
was no diagnosis or identification of a low back disability.  
In the earlier 1990s, the veteran was again seen for low back 
pain and in 1993, X-rays revealed degenerative changes in the 
lumbosacral spine.  Thereafter from 1997 to 2001, the veteran 
was seen several times for low back pain, and in September 
2000 there was a history of low back pain of ten years' 
duration.  Degenerative disc disease of the lumbar spine was 
first document by MRI in 2001. 

The period without documented symptoms from 1970 to 1979 
opposes rather than supports continuity of symptomatology.

Although the veteran is competent to describe post-service 
symptoms of back pain, because it does not necessarily follow 
that there is a relationship between the current back pain 
and the documented back injury in service, medical evidence 
is required to demonstrate such a relationship.  38 C.F.R. 
§ 3.303(d). 

As for the medical evidence on the relationship between the 
current back pain associated with degenerative disc disease 
of the lumbar spine and the documented back injury in 
service, a VA examiner expressed the opinion that there was 
no evidence that the veteran's low back condition was related 
to the service-related injury and supported that opinion with 
a rationale and evidence from the record.  The examiner did 
state that the in-service injury may have contributed to the 
current degenerative disc disease that was causing the 
veteran's back pain, but it could not be defined to what 
extent.  This statement, however, is inconclusive and 
speculative and service connection may not be based on resort 
to pure speculation or even remote possibility. 38 C.F.R. § 
3.102.  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that that relates the low back disability to the 
documented back injury in service, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.303. 3.304.

(The Order follows on the next page).




ORDER

Service connection for residuals of a low back injury with 
degenerative disc disease is denied.





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


